 

- Case 3:21-cr-00087-HZ Document? Filed 03/16/21 Page 1 of 2

UNITED STATES DISTRICT COURT.
DISTRICT OF OREGON
PORTLAND DIVISION
UNITED STATES OF AMERICA 3:21-CR 1 - WL

INDICTMENT
Ve: :

DARBY MARSHALL HOWARD, ~ 18 U.S.C. § 1361

- Defendant.

THE GRAND JURY CHARGES:
COUNT
‘(Destruction of Government Property) .
as US.C.§ 1361)

On or about March 11, 2021, in the District of Oregon, defendant DARBY MARSHALL

HOWARD willfully damaged ‘and destroyed, and attempted to damage and destroy property

owned by the United States, that is, the northern most plate glass office window on the west side
of the Mark O. Hatfield United States Courthouse, which ‘value exceeds $1 000;

In violation of Title 18, United States Code, Section 1361.
//f- | |

Afi

IL

Hl
//

I 1

veel

Indictment . Page 1

 
Case 3:21-cr-00087-HZ Document? Filed 03/16/21 Page 2 of 2

COUNTS os SB
(Destruction of Government Property)
(18 U.S.C. § 1361)

On or about March 11, 2021, in the District of Oregon, defendant DARBY MARSHALL
HOWARD willfully damaged and destroyed, and attempted to damage and destroy, property
owned by the United States, that is, the second most northern plate glass office window on the
west side of the Mark O. Hatfield United States Courthouse, which value exceeds $1000.

In violation of Title 18, United States Code, Section 1361.

DATED: March 16, 2021.

A TRUE BILL.

    

OFFICIATING FOREPERSON

Presented by:

SCOTT ERIK ASPHAUG, OSB #833674

( ra YHUS, OSB #913841

stant Unkted States Attorney

   

   

 

 

Indictment Page 2
